FILED
                                                                      Sep 26 2017, 5:40 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE,
Laura B. Conway                                            STATE OF INDIANA
Mark W. Rutherford                                         Curtis T. Hill
Thrasher Buschmann & Voelkel, PC                           Attorney General of Indiana
Indianapolis, Indiana
                                                           Kyle Hunter
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana
                                                           ATTORNEYS FOR APPELLEE,
                                                           HOOSIER PARK, ET AL
                                                           Scott E. Andres
                                                           Charles J. Maiers
                                                           Due Doyle Fanning & Alderfer,
                                                           LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Thomas P. Donovan,                                         September 26, 2017
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           48A02-1608-PL-1704
        v.                                                 Appeal from the Madison Circuit
                                                           Court
Hoosier Park, LLC d/b/a                                    The Honorable Angela Sims,
Hoosier Park, Racing & Casino,                             Judge
Centaur, Inc., Hoosier Park,                               Trial Court Cause No.
L.P., Centaur Holdings, LLC,                               48C01-1212-PL-204
and Terrance Sollars, Jeremy
Hosier, in his capacity as an
employee of the Indiana Gaming


Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                 Page 1 of 22
      Commission, Zach Wilkinson, in
      his capacity as an employee of
      the Indiana Gaming
      Commission, and
      Indiana Gaming Commission,
      Appellees-Defendants




      May, Judge.


[1]   Thomas P. Donovan appeals the trial court’s entry of summary judgment in

      favor of Hoosier Park, LLC d/b/a Hoosier Park, Racing & Casino, Centaur,

      Inc., Hoosier Park, L.P. and Centaur Holdings, LLC (“Hoosier Park”), and

      Terrance Sollars (collectively, “Hoosier Park Appellees”); Jeremy Hosier, in his

      capacity as an employee of the Indiana Gaming Commission, Zach Wilkinson,

      in his capacity as an employee of the Indiana Gaming Commission, and the

      Indiana Gaming Commission (“IGC”) (collectively, “IGC Appellees”) on his

      allegations of (1) false imprisonment, (2) wrongful arrest, (3) malicious

      prosecution, (4) abuse of process, and (5) battery. We affirm.


                             Facts and Procedural History




      Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 2 of 22
[2]   Since 1999, Donovan has been making money at casinos by gambling as an

      “advantage player.” (Appellant’s App. Vol. III at 13.) 1 According to Donovan,

      “an advantage player plays games at casinos . . . by counting cards in blackjack

      or playing video poker games that are a near a [sic] 100 percent return.” (Id.)

      In this time, Donovan has also been banned from a number casinos. 2


[3]   On July 19, 2011, Hoosier Park sent Donovan a letter (“the July 19 letter”) via

      certified mail informing him he was banned from Hoosier Park Racing &

      Casino, located in Anderson, Indiana, and its “Off-Track Betting facilities

      located in Indianapolis, Ft. Wayne, and Merrillville, Indiana (Premises).”

      (Appellant’s App. Vol. II at 35.) Hoosier Park mailed the July 19 letter to

      Donovan’s address on file, however the address on the letter and envelope

      contained a typo, addressing it to “Thomas T. Donovan,” (id.), rather than

      Thomas P. Donovan. The July 19 letter notified Donovan he “may not return

      at any time to the Premises during the period of [his] ejection[,]” (id.), and

      would be “considered a trespasser and subject to arrest” if he returned during

      that time. (Id.) Hoosier Park indicated the earliest Donovan would be eligible

      to apply for readmission was July 19, 2013, under the following conditions:




      1
        Donovan initially appealed this matter in Court of Appeals Cause No. 48A04-1512-PL-02282, but we
      remanded the Cause to the trial court for further proceedings. The appendices from that prior appeal are in
      the record before us, and we refer to them herein as “Prior Cause App.”
      2
       Donovan testified to being evicted from Grand Victoria Casino & Resort in Rising Sun, Indiana, Belterra
      Casino Resort in Florence, Indiana, Blue Chip Casino in Michigan City, Indiana, and Hollywood Casino in
      Tunica, Mississippi. (See Appellant’s App. Vol. III at 14-19.) One instance of his being banned was the
      subject of our Indiana Supreme Court’s decision, Donovan v. Grand Victoria Casino & Resort, L.P., 934 N.E.2d
      1111 (Ind. 2010).

      Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                    Page 3 of 22
               (a) You are not a threat to the safety of Hoosier Park Racing &
                   Casino customers, yourself, employees and agents of Hoosier
                   Park Racing & Casino, the Indiana Gaming Commission and
                   the Indiana Horse Racing Commission;
               (b) You will gamble responsibly;
               (c) You will not abuse drugs or alcohol while on the Premises;
               (d) You will not cheat at a gambling game;
               (e) You will not behave in a disruptive manner;
               (f) You will not steal;
               (g) You are not indebted to Hoosier Park Racing.

      (Id.) The last sentence of the July 19 letter indicated Hoosier Park “regret[ted]

      the necessity to ban [Donovan] from the Premises, but believed such an action

      to be necessary and in the best interests of Hoosier Park Racing & Casino and

      its patrons.” (Id.) Donovan received the July 19 letter on July 21, 2011, and

      signed the certified mail receipt.


[4]   Donovan returned to Hoosier Park on July 22, 2011 and July 29, 2011. His

      presence went unnoticed both times by Hoosier Park’s security team because he

      gambled using a “Player’s Club” card 3 belonging to two other patrons, Jennifer

      Harker and Donald Harker, who were acquaintances of Donovan. After these

      two occasions, Hoosier Park’s security team realized Donovan had been

      visiting Hoosier Park and was using the Harkers’ Player’s Club card to conceal

      his identity. Thus, the security team set an alert to trigger an alarm if the

      Harkers’ Player’s Club card was used again at the Casino.




      3
       Player’s Club cards are essentially rewards cards that track its user’s visits and offer perks when the user
      returns to the casino. (Appellant’s App. Vol. III at 24.)

      Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                        Page 4 of 22
[5]   On August 5, 2011, Donovan returned to Hoosier Park and used the Harkers’

      Player’s Club card at a slot machine. His use of the card triggered the security

      alert, and the security team closely examined surveillance footage to confirm

      Donovan was indeed the person at the slot machine. Security called the IGC

      Squad Office on site, and informed IGC Agent Zach Wilkinson that Donovan,

      an “evicted patron,” (id. at 98), was on the property and was currently playing

      at a slot machine. Agent Wilkinson alerted IGC Agent Jeremy Hosier, who

      was also on duty.


[6]   Darlene Blevins, a Security Shift Supervisor at the casino, proceeded to the area

      of the casino where Donovan was playing the slot machines. Blevins

      approached Donovan, showed him a copy of the July 19 letter, reminded him

      he was banned from the premises, and told him he must leave immediately.

      Donovan signed the copy of the letter and began walking away. Agent Hosier

      then made his way down to the area of the casino where Donovan was. Agent

      Hosier briefly spoke about the situation with Blevins and Terrance Sollars, a

      Security Shift Manager at Hoosier Park.


[7]   Donovan went to a counter to redeem some tickets for cash and then began

      walking toward an exit of the casino. Agent Hosier, Agent Wilkinson, Blevins,

      and Sollars followed him. Agent Hosier approached Donovan and asked to

      speak with him about his trespassing, but Donovan said “[he] was leaving, [he]

      had the right to leave,” (Appellant’s Prior Cause App. Vol. 2 at 408), and

      continued walking quickly toward the exit. Agent Hosier attempted to explain



      Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 5 of 22
      to Donovan he could not leave until he spoke with him about the trespassing

      crime he had just committed.


[8]   Donovan took an escalator and Agent Hosier took the stairs to catch up with

      Donovan. At the top of the escalator, Agent Hosier again asked Donovan to

      stop and asked for his identification. Donovan kept walking and ignored Agent

      Hosier as Agent Hosier walked alongside him. Agent Hosier then moved

      quickly to step in front of Donovan, told him to stop, and blocked him from

      exiting the doors of the casino. Donovan became loud and would not engage

      in a civil conversation with Agent Hosier. Agent Hosier informed Donovan he

      was being arrested for trespass and disorderly conduct. Agent Hosier began to

      handcuff Donovan, but Donovan resisted. Agent Wilkinson attempted to

      stabilize Donovan so Agent Hosier could handcuff him, but both agents were

      having trouble getting Donovan’s arms behind his back. Blevins and Sollars

      then also aided in controlling Donovan so Donovan could be handcuffed.

      Donovan resisted so much he was eventually brought down to the ground by

      the IGC Agents and Hoosier Park’s security employees. During the struggle to

      handcuff Donovan, Donovan knocked down a lamp and a decorative tree,

      spilled a fountain drink, and lost a shoe.


[9]   Agent Wilkinson and Agent Hosier escorted Donovan to the IGC Squad

      Office. Agent Hosier filed a probable cause affidavit for arrest, describing the

      events and noting Donovan admitted to Blevins he was aware of the July 19

      letter as he had “given the eviction notice to his lawyer.” (Id. at 99.) Sollars

      called the Anderson Police Department, who transported Donovan to jail.

      Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 6 of 22
[10]   The State charged Donovan with Count I: Class A misdemeanor resisting law

       enforcement, 4 Count II: Class A misdemeanor criminal trespass, 5 and Count

       III: Class B misdemeanor disorderly conduct. 6 In August 2012, the State

       dismissed Counts I and II and entered into a pretrial diversion agreement with

       Donovan regarding Count III.


[11]   On December 27, 2012, Donovan sued Hoosier Park Appellees and IGC

       Appellees alleging false imprisonment, wrongful arrest, malicious prosecution,

       abuse of process, and battery. Both Hoosier Park Appellees and IGC Appellees

       moved for summary judgment on all claims. The court held a hearing on all

       defendants’ motions for summary judgment on May 6, 2015. On September

       25, 2015, the court entered summary judgment in favor of all defendants on all

       claims. The trial court found Donovan waived all state law claims against the

       IGC Appellees by failing to provide the IGC Appellees timely notice within 270

       days of the “loss,” as required by the Indiana Tort Claims Act (“ITCA”). Ind.

       Code § 34-13-3-6(a) (1998).


[12]   On October 20, 2015, Donovan filed a Motion to Correct Error. On October

       23, 2015, the IGC Appellees filed a Motion to Correct Error, claiming the trial

       court erred in finding Donovan failed to timely file a notice of state tort claim.

       On November 30, 2015, the trial court granted the IGC Appellees’ Motion to



       4
           Ind. Code § 35-44-3-3(a)(1) (2011) (repealed by P.L. 126-2012, Sec. 53, eff. July 1, 2012).
       5
           Ind. Code § 35-43-2-2(a)(1) (2009).
       6
           Ind. Code § 35-45-1-3(a)(2) (2006).


       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                     Page 7 of 22
       Correct Error, vacating the portion of its summary judgment order addressing

       the state tort claims against the IGC Appellees, and stating it would review the

       state tort claims against the IGC Appellees and issue a subsequent order on the

       merits of those issues. The trial court also denied Donovan’s Motion to Correct

       Error.


[13]   Before the trial court issued its subsequent order on the remaining issues,

       Donovan filed a Notice of Appeal with this Court. The IGC Appellees filed a

       motion to remand to the trial court for resolution of the remaining state tort

       claims. On June 24, 2016, this Court granted the IGC Appellees’ motion. On

       July 7, 2016, the trial court granted summary judgment in favor of the IGC

       Appellees as to the remaining state tort claims.



                                   Discussion and Decision
[14]   We review summary judgment using the same standard as the trial court:

       summary judgment is appropriate only where the designated evidence shows

       there is no genuine issue of material fact and the moving party is entitled to

       judgment as a matter of law. Rogers v. Martin, 63 N.E.3d 316, 320 (Ind. 2016).

       All facts and reasonable inferences are construed in favor of the non-moving

       party. City of Beech Grove v. Beloat, 50 N.E.3d 135, 137 (Ind. 2016). Where the

       challenge to summary judgment raises questions of law, we review them de

       novo. Rogers, 63 N.E.3d at 320.




       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 8 of 22
[15]   Before we can address Donovan’s tort claims against the Hoosier Park

       Appellees and the IGC Appellees, we must resolve Donovan’s contention that

       he was “not properly evicted” from Hoosier Park, (Appellant’s Br. at 17), as

       many of his tort claims are predicated on his assumption of this fact.

       Specifically, Donovan claims there is a genuine issue of material fact as to

       whether he was properly evicted from Hoosier Park and, therefore, a genuine

       issue of material fact as to whether he was trespassing when he returned to the

       casino on August 5, 2011.


                                     Hoosier Park’s Eviction of Donovan


[16]   “Gaming is a regulated industry.” Stulajter v. Harrah’s Indiana Corp., 808 N.E.2d

       746, 749 (Ind. Ct. App. 2004). Our Indiana Legislature established Title 4,

       Article 35 of the Indiana Code, which governs gambling games at racetracks, to

       “maintain the public’s confidence and trust through (1) comprehensive law

       enforcement supervision; and (2) the strict regulation of facilities, persons,

       associations, and gambling games at racetracks[.]” Ind. Code § 4-35-3-4 (2007).

       The Legislature granted the IGC the authority and duty to administer, regulate,

       and enforce the system of gambling games at racetracks. See generally Ind. Code

       § 4-35-4-1 (2007). Within these powers is the IGC’s power to “eject or exclude

       or authorize the ejection or exclusion of a person from a facility at which

       gambling games are conducted.” Ind. Code § 4-35-4-9(a) (2007).


[17]   The IGC’s rules and regulations regarding exclusion and eviction of persons

       from casinos are codified at 68 Indiana Administrative Code Section 6-1-1 et


       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 9 of 22
seq. The IGC requires casino licensees to implement certain procedures

regarding eviction 7 of patrons. See 68 I.A.C.§ 6-2-1(a) (2007) (listing the specific

procedures casino licensees must implement). When a casino evicts a person, it

must provide the evicted person with the following:

        (a) At the time of eviction, the casino licensee shall provide the
            evicted person with a two-part form that has been approved
            by the commission and shall advise the evicted person of, at a
            minimum:


                 (1) The reason for the eviction.


                 (2) The earliest date the person may apply for readmission.


                 (3) The criteria that must be satisfied for readmission.


                 (4) The procedure that must be followed in order to apply
                     for readmission.




7
  We note the parties’ briefs and case law on this topic use the terms “exclusion” and “eviction”
interchangeably, but the Indiana Administrative Code distinguishes between them. Thus, we briefly explain
the difference.
Pursuant to the Indiana Administrative Code, the IGC maintains authority to exclude a person from entering
any gaming area. See I.A.C. § 6-1-3 (2007) (listing reasons warranting exclusion of a person). If the IGC
excludes a person from entering gaming areas, then a casino licensee must evict that person from its gaming
area if the casino “knows or reasonably should know that the person is an excluded person.” I.A.C. § 6-1-
1(b) (2010).
However, a casino licensee may, in its own discretion, evict a person from its casino gambling operation—
regardless of whether the IGC has already excluded that person—for any lawful reason. I.A.C. § 6-1-1(d)
(2010). In that case, the casino licensee “may seek to have a person it has evicted from its casino gambling
operation placed on the [IGC’s] exclusion list.” Id. Stated differently, while the IGC maintains authority to
exclude persons from all casinos, casino licensees maintain authority to evict persons from only its own
casino gambling operations. The latter-described scenario—eviction—is the procedure Hoosier Park invoked
here.

Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                  Page 10 of 22
       68 I.A.C. § 6-2-2(a) (2007).


[18]   Hoosier Park sent Donovan the July 19 letter per the above requirements for

       eviction of a patron. The letter clearly warned Donovan he would be

       “considered a trespasser and subject to arrest” if he returned to the casino

       during any period of his eviction. (Appellant’s App. Vol. II at 35). However,

       Donovan argues Hoosier Park addressed him using the wrong middle initial,

       failed to give him a reason under 68 I.A.C. § 6-2-2(a)(1) for his eviction, and

       mailed him marketing materials after mailing the July 19 letter. Because of

       these alleged irregularities on Hoosier Park’s part, Donovan claims there is a

       question of material fact as to whether he was “properly evicted.” (Appellant’s

       Br. at 17.) We are unpersuaded.


[19]   If Hoosier Park, in evicting Donovan, was in violation of any of the IGC’s

       administrative code provisions regarding eviction, Hoosier Park was

       answerable to the IGC, not to Donovan. See Ind. Code § 4-35-4-2(a)(2) (“The

       commission shall . . . Conduct all hearings concerning civil violations of this

       article.”). The correct avenue, therefore, for Donovan to have challenged the

       content of the July 19 eviction letter, was to petition the IGC for a hearing. See,

       e.g., Stulajter, 808 N.E.2d at 749 (holding plaintiff could not bring a private right

       of action against a casino for allegedly violating an IGC regulation regarding

       the voluntary exclusion program, because “the duty to determine requirements

       of and enforce the voluntary exclusion program rests with the Commission . . . .

       Therefore, proper enforcement of IC 4-33-4-3 is through the Commission and

       not a private cause of action.”). We thus agree with the trial court’s finding

       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 11 of 22
       there was no genuine issue of material fact that Donavan was evicted from

       Hoosier Park pursuant to 68 I.A.C. § 6-2-2.


                                                         Trespass


[20]   “A person who, not having a contractual interest in the property . . . knowingly

       or intentionally enters the real property of another person after having been

       denied entry by the other person or that person’s agent . . . commits criminal

       trespass, a Class A misdemeanor.” Ind. Code § 35-43-2-2(a)(1) (2009). A

       person has been “denied entry” when the person has been notified of the

       restriction by means of “personal communication, oral or written[.]” Ind. Code

       § 35-43-2-2(c)(1).


[21]   We have already concluded the trial court properly found Donovan was evicted

       from Hoosier Park. Hoosier Park denied Donovan entry to its premises in the

       July 19 eviction letter. After having been denied entry, Donovan intentionally

       returned to Hoosier Park on August 5, 2011. Thus, as a matter of law,

       Donovan was trespassing. 8 See Lyles v. State, 970 N.E.2d 140, 143 (Ind. 2012)

       (evidence was sufficient defendant committed criminal trespass where

       defendant was neither an owner nor employee of bank, and bank manager had




       8
        Donovan does not dispute that he had no contractual interest in Hoosier Park. “A ‘contractual interest in
       property’ is a right, title, or legal share of real property arising out of a binding agreement between two or
       more parties.” Lyles v. State, 970 N.E.2d 140, 143 n.3 (Ind. 2012).

       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                      Page 12 of 22
       asked defendant to leave bank premises, but defendant refused to leave bank

       premises).


                                I. Claims against IGC Appellees

[22]   Donovan argues the trial court erred in granting summary judgment for the

       IGC Appellees on his claims of wrongful arrest, false imprisonment, abuse of

       process, malicious prosecution, and battery.


                                               Statutory Immunity


[23]   The Indiana Tort Claims Act (“ITCA”) provides governmental entities, or

       governmental employees acting within the scope of the employee’s

       employment, immunity from liability for certain acts. Specifically,


               [a] governmental entity or an employee acting within the scope
               of the employee’s employment is not liable if a loss from . . . [t]he
               adoption and enforcement of or failure to adopt or enforce . . . a
               law (including rules and regulations) . . . unless the act of
               enforcement constitutes false arrest or false imprisonment.


       Tallman v. State, 13 N.E.3d 854, 857 (Ind. Ct. App. 2014) (quoting Ind. Code §

       34-13-3-3(8)). “The purpose of immunity is to ensure that public employees can

       exercise their independent judgment necessary to carry out their duties without

       threat of harassment by litigation or threats of litigation over decisions made

       within the scope of their employment.” Bushong v. Williamson, 790 N.E.2d 467,

       472 (Ind. 2003). “Whether the ITCA imparts immunity to a governmental



       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 13 of 22
       entity is a question of law for the court to decide.” Lee by & through Estes v.

       Bartholomew Sch. Corp., 75 N.E.3d 518, 525 (Ind. Ct. App. 2017).


                                     False Imprisonment and False Arrest


[24]   As noted above, false arrest and false imprisonment “fall outside the perimeters

       of the immunity conferred by the ITCA.” Miller v. City of Anderson, 777 N.E.2d

       1100, 1104 (Ind. Ct. App. 2005), trans. denied. The tort of false imprisonment

       occurs when there is an (1) unlawful (2) restraint (3) upon one’s freedom of

       movement or the deprivation of one’s liberty (4) without consent. Ali v. Alliance

       Home Health Care, LLC, 53 N.E.3d 420, 432 (Ind. Ct. App. 2016) (citing Miller,

       777 N.E.2d at 1104-05).


[25]   “[W]here a claim for false imprisonment stems from an alleged false arrest, ‘we

       need not make a separate analysis for the former.’” Tallman v. State, 13 N.E.3d

       at 857 (citing Row v. Holt, 864 N.E.2d 1011, 1016 (Ind. 2007)).


               Where the plaintiff claims false arrest, she must demonstrate the
               absence of probable cause to make the arrest. Probable cause for
               arrest is demonstrated by facts and circumstances known to the
               arresting officer which would warrant a person of reasonable
               caution and prudence in believing that the accused had
               committed or was committing a criminal offense. Where the
               plaintiff in a false arrest action fails to demonstrate the absence of
               probable case, or if the record as a whole reflects probable cause
               for the arrest, then the plaintiff’s case must fail.


       Ali, 53 N.E.3d at 432 (internal quotations omitted).




       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 14 of 22
[26]   The undisputed evidence shows Agent Hosier and Agent Wilkinson were

       responding to Hoosier Park security employees’ alert about Donovan when

       they approached Donovan. The agents were relying on the information

       Hoosier Park security staff conveyed to them regarding an evicted patron. The

       facts known to the agents at the time they approached Donovan—Blevins’ and

       Sollars’ indication that Donovan, an evicted person, was at the casino—was

       enough to lead a reasonable person to believe Donovan was indeed criminally

       trespassing. See supra ¶ 22. Thus, based on the information received from

       Sollars and Blevins, the IGC agents had probable cause to arrest Donovan, and

       their actions do not constitute false arrest or false imprisonment. See Miller, 777

       N.E.2d at 1105 (based on facts known to officers at time of arrest, officers had

       probable cause to arrest Miller, and thus their actions did not constitute false

       arrest or false imprisonment). Because the IGC agents had probable cause to

       arrest Donovan based on Donovan’s trespassing, we need not address

       Donovan’s arguments the IGC agents lacked probable cause to arrest based on

       disorderly conduct or resisting law enforcement. 9




       9
         In his Complaint, Donovan also claimed he was wrongfully arrested in violation of the Fourth and
       Fourteenth Amendments to the United States Constitution. (Appellant’s App. Vol. II at 32.) We agree with
       the trial court’s finding this claim was barred under 42 U.S.C.A. § 1983, as the State is not a “person,” and
       “therefore, neither the State nor its officials when sued in their official capacity can be sued for money
       damages under this section.” Benedetto v. Indiana Univ., 707 N.E.2d 1062, 1063 (Ind. Ct. App. 1999).
       Donovan’s argument on appeal that the IGC Appellees failed to show they were acting as state officials has
       no merit. The Indiana Gaming Commission is a “state office” created by statute under Title 4, “State Offices
       and Administration.” See Ind. Code § 4-33-3-1 (1993). Furthermore, Donovan named Agent Hosier and
       Agent Wilkinson in their official capacities when he filed this suit, raising a presumption that they were sued
       in their official capacities. See Crawford v. City of Muncie, 655 N.E.2d 614, 620 (Ind. Ct. App. 1995) (“If a
       plaintiff seeks to sue public officials in their personal capacities or in both their personal and official
       capacities, the plaintiff should expressly say so in the complaint.”) (internal quotations omitted), reh’g denied,

       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                       Page 15 of 22
                                                     Remaining Claims


[27]   Donovan’s remaining tort claims of abuse of process, malicious prosecution,

       and battery against the IGC Appellees are barred by statutory immunity under

       the ITCA.


[28]   In arresting Donovan, Agent Hosier and Agent Wilkinson were acting within

       the scope of their employment as defined by Ind. Code § 34-13-3-3(8). As IGC

       agents, Hosier and Wilkinson are “vested with full police powers and duties[.]”

       Ind. Code § 4-33-4.5-1(a) (2005). Specifically, gaming agents “may act as an

       officer for the arrest of offenders who violate the laws of Indiana if the gaming

       agent reasonably believes that a crime has been, is being, or is about to be

       committed or attempted in the gaming agent’s presence.” See Ind. Code § 4-35-

       2-6 (2007); Ind. Code § 4-33-4.5-1(c). Thus, to the extent the IGC agents’ acts

       of arresting Donovan and filing of a probable cause affidavit for Donovan’s

       arrest could satisfy the torts of malicious prosecution or abuse of process, these

       claims are barred by the ITCA. See Katz-Crank v. Haskett, 843 F.3d 641, 651 (7th

       Cir. 2016) (finding plaintiff’s claims against state officials of malicious

       prosecution and abuse of process fell “comfortably within the state immunity

       bar” of the ITCA), cert. denied; Butt v. McEvoy, 669 N.E.2d 1015, 1018 (Ind. Ct.

       App. 1996) (police officer was acting in scope of employment in providing

       information to sheriff’s office that led to judicial proceedings against plaintiff,




       trans. denied. “A suit against a public official in his official capacity is simply a suit against the public entity
       itself.” Id. (citing Kentucky v. Graham, 473 U.S. 159, 165, 105 S. Ct. 3099, 3105 (1985)).

       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017                           Page 16 of 22
       and thus police officer was immune from liability under ITCA on claim for

       malicious prosecution).


[29]   Similarly, battery falls within the statutory immunity of ITCA. See Bushong,

       790 N.E.2d at 473-74 (no genuine issue of material fact battery occurred in the

       scope of employment where gym teacher of a school corporation, a government

       employee, struck student after student kicked gym teacher in the buttocks, and

       thus gym teacher was immune from liability under ITCA). Because the

       undisputed evidence shows the IGC agents did not falsely imprison Donovan,

       and Donovan’s abuse of process, malicious prosecution, and battery claims are

       barred by the ITCA, we affirm the trial court’s summary judgment in favor of

       the IGC Appellees.


                       II. Claims Against Hoosier Park Appellees

                                     False Arrest and False Imprisonment


[30]   The undisputed facts demonstrate IGC Agent Hosier arrested Donovan, not

       Hoosier Park employees. Nevertheless, Donovan claims Blevins and Sollars

       “proximately caused” IGC Agents Hosier and Wilkinson to falsely arrest and

       falsely imprison Donovan when they alerted the IGC office of Donovan’s

       presence at the casino, (Appellant’s App. at 18-19), and therefore, the Hoosier

       Park Appellees are liable for false imprisonment. Because Donovan does not

       argue Hoosier Park employees falsely imprisoned Donovan, but instead argues

       the Hoosier Park employees proximately caused Donovan’s arrest, our finding

       that the IGC Appellees did not commit false imprisonment is dispositive of this
       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 17 of 22
       claim. See Conn v. Paul Harris Stores, Inc., 439 N.E.2d 195, 198-99 (Ind. Ct. App.

       1989) (finding liability for false arrest will not be imposed on a defendant who

       does nothing more than notify an officer when the defendant believes a crime

       has been committed), reh’g denied. We therefore affirm the trial court’s

       summary judgment on this claim.


                                                  Abuse of Process


[31]   Donovan claims Hoosier Park employees

               informed the IGC Officers that Donovan was trespassing even
               though Donovan had not actually been evicted. Therefore, there
               is a question of material fact as to whether this was done in an
               attempt to merely make an example out of Donovan due to his
               previous claims against casinos, or merely an attempt to stop
               Donovan from gambling at their casino.


       (Appellant’s Br. at 26-27.)


[32]   An abuse of process claim requires a showing that a defendant had “(1) ulterior

       purpose or motives; and (2) a willful act in the use of process not proper in the

       regular conduct of a proceeding.” Watson v. Auto Advisors, Inc., 822 N.E.2d

       1017, 1029 (Ind. Ct. App. 2005) (internal quotations omitted), trans. denied. “If

       a defendant’s acts are procedurally and substantively proper under the

       circumstances, then his intent is irrelevant.” Id. “A party may not be held

       liable for abuse of process if the legal process has been used to accomplish an

       outcome for which the process was designed to accomplish.” Id.



       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 18 of 22
[33]   Donovan cites no facts supporting a claim the Hoosier Park Appellees had a

       purpose other than to remove Donovan, an evicted person, from the casino

       premises. And we have already resolved that Hoosier Park properly “evicted”

       Donovan for purposes of this cause. Thus, as Donovan was trespassing on

       August 5, 2011, and Hoosier Park alerted the IGC agents to remove him from

       the premises, the Hoosier Park Appellees’ actions were substantively and

       procedurally proper, and accomplished the outcome the legal process was

       designed to accomplish: to ensure Donovan would not return to Hoosier Park.

       Donovan thus fails to show Hoosier Park Appellees committed abuse of

       process. See Watson, 822 N.E.2d at 1029-30 (no abuse of process occurred

       where defendant accomplished the outcome the legal process was designed to

       accomplish).


                                              Malicious Prosecution


[34]   Donovan next claims malicious prosecution by Hoosier Park Appellees. To

       establish a case for malicious prosecution, the plaintiff must prove “(1) the

       defendant instituted or caused to be instituted an action against the plaintiff; (2)

       the defendant acted maliciously in so doing; (3) the defendant had no probable

       cause to institute the action; and (4) the original action was terminated in the

       plaintiff’s favor.” Ali, 53 N.E.3d at 431.


[35]   Here, the Hoosier Park Appellees did not institute or cause to be instituted the

       criminal action against Donovan; the prosecutor did. Therefore, we affirm the

       trial court’s grant of summary judgment in favor of Hoosier Park on Donovan’s


       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 19 of 22
       malicious prosecution claim. See Bah v. Mac’s Convenience Stores, LLC, 37

       N.E.3d 539, 547 (Ind. Ct. App. 2015) (where prosecutor, and not convenience

       store or manager appellees, instituted or caused to be instituted a prosecution

       against appellant, court affirmed summary judgment for appellees on

       appellant’s malicious prosecution claim), trans. denied.


                                                       Battery


[36]   Donovan claims in arresting him, the Hoosier Park security agents committed

       battery against Donovan. An actor commits the tort of battery if “(a) he acts

       intending to cause a harmful or offensive contact with the person of the other or

       a third person, or an imminent apprehension of such a contact, and (b) a

       harmful contact with the person of the other directly or indirectly results.”

       Mullins v. Parkview Hosp. Inc., 865 N.E.2d 608, 610 (Ind. 2007) (citing

       Restatement (Second) of Torts § 13 (1965)).


[37]   Donovan contends the Hoosier Park Appellees failed to designate evidence

       “that the people involved [in Donovan’s arrest] used reasonable force[,]” and

       that “the designated evidence is clear Sollars and Blevins assisted the IGC

       [agents] and committed battery against Donovan.” (Appellant’s Br. at 25.) We

       disagree.


[38]   First, the designated evidence included surveillance footage showing the entire

       altercation between Donovan, the IGC agents, and the Hoosier Park security

       employees. When Agent Hosier, Agent Wilkinson, Sollars, and Blevins began

       following Donovan, Donovan continued to evade them and ignore Agent

       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 20 of 22
       Hosier’s questioning. Agent Hosier eventually stepped in front of Donovan and

       told him to stop, blocking Donovan from exiting the doors of the casino. When

       Donovan became loud and would not engage with Agent Hosier civilly, Agent

       Hosier informed Donovan he was being arrested for trespass and disorderly

       conduct. Agent Hosier began to arrest Donovan but Donovan resisted. Agent

       Wilkinson attempted to help stabilize Donovan so Agent Hosier could handcuff

       him, but both agents were having trouble getting Donovan’s arms behind his

       back. Blevins and Sollars then also aided in controlling Donovan so Donovan

       could be handcuffed.


[39]   Based on the designated evidence—the surveillance video—we agree with the

       trial court’s conclusion the IGC agents used reasonable force in arresting

       Donovan. See Ind. Code § 35-41-3-3(b) (1993) (“A law enforcement officer is

       justified in using reasonable force if the officer reasonably believes that the force

       is necessary to effect a lawful arrest.”); Ind. Code § 4-33-4.5-1(a) (2005) (“a

       gaming agent is vested with full police powers and duties”). While the video

       showed a physical altercation between Donovan and the IGC agents and

       Hoosier Park security employees, it is also clear from the video the physical

       nature of the altercation could have been avoided if Donovan had stopped

       when Agent Hosier repeatedly asked him to stop. The extent of Sollars’ and

       Blevins’ participation in the arrest was merely to aid the IGC agents in

       controlling Donovan while Agent Hosier handcuffed Donovan. While

       Donovan claims Blevins “trip[ped] him,” (Appellant’s App. at 25), the

       surveillance video shows no evidence of this. Based on the surveillance video,


       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 21 of 22
       there is no evidence the Hoosier Park employees acted with any intent to cause

       harmful or offensive contact to Donovan. We therefore affirm the trial court’s

       grant of summary judgment to the Hoosier Park Appellees on this claim.



                                                Conclusion
[40]   The designated evidence demonstrates there was no genuine issue of material

       fact as to any of Donovan’s allegations against the Hoosier Park Appellees or

       the IGC Appellees. As the law as applied to those facts entitles the Appellees to

       summary judgment, we affirm the judgment of the trial court.


[41]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 48A02-1608-PL-1704 | September 26, 2017   Page 22 of 22